Exhibit 10.2

AMENDMENT NO. 1 TO THE
TRANSATLANTIC HOLDINGS, INC. 2003 STOCK INCENTIVE PLAN
(as amended and restated March 30, 2006)

          This AMENDMENT NO. 1 TO THE TRANSATLANTIC HOLDINGS, INC. 2003 STOCK
INCENTIVE PLAN (“Amendment No. 1”).

          WHEREAS, Transatlantic Holdings, Inc. (“TRH”) previously established
the Transatlantic Holdings, Inc. 2003 Stock Incentive Plan (the “Plan”) and
granted RSUs (as defined in the award agreement, the “Agreement”) on such terms
and conditions set forth in the Agreement for the benefit of certain employees
of TRH; and

          WHEREAS, the Committee responsible for administering the Plan desires
to amend the Plan to provide for the vesting of the RSUs upon a Change in
Control (as defined below).

          NOW THEREFORE,

          1. Section 1.2 of the Plan shall be amended by adding the following
definition after the definition of “Board”:

          “Cause” means (i) the Participant’s conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) the Participant’s engaging in any conduct which constitutes
an employment disqualification under applicable law (including statutory
disqualification as defined under the Exchange Act); (iii) the Participant’s
failure to perform his or her duties to the Company; (iv) the Participant’s
violation of any securities or commodities laws, any rules or regulations issued
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which TRH or any of its subsidiaries or
affiliates is a member; (v) the Participant’s violation of any Company policy
concerning hedging or confidential or proprietary information, or your material
violation of any other Company policy as in effect from time to time; (vi) the
Participant’s engaging in any act or making any statement which impairs,
impugns, denigrates, disparages or negatively reflects upon the name, reputation
or business interests of the Company; or (vii) the Participant’s engaging in any
conduct detrimental to the Company. The determination as to whether “Cause” has
occurred shall be made by the Committee in its sole discretion. The Committee
shall also have the authority in its sole discretion to waive the consequences
under the Plan or any Award Agreement of the existence or occurrence of any of
the events, acts or omissions constituting “Cause.”

          2. Section 1.2 of the Plan shall be amended by adding the following
definition after the definition of “Certificate”:

 

 

 

 

“Change in Control” means:

 

 

 

                    (1) A transaction as a result of which American
International Group, Inc. (“AIG”) ceases to have “Beneficial Ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of at least thirty
percent (30%) or more of the Company’s Shares.


--------------------------------------------------------------------------------



 

 

 

 

                    (2) An acquisition (other than directly from the Company) of
any voting securities of the Company (the “Voting Securities”) by any Person
immediately after which such Person has Beneficial Ownership of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Related Entity”), (ii) the Company
or any Related Entity, (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined) or (iv) by AIG;

 

 

 

                    (3) the individuals who, as of October 3, 2008 are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that if either the election of any
new director or the nomination for election of any new director by the
Corporation’s stockholders was approved by a vote of at least a majority of the
Incumbent Board prior to such election or nomination, such new director shall be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest.

 

 

 

                    (4) The consummation of a merger, consolidation or
reorganization (x) with or into the Company or (y) in which securities of the
Company are issued (a “Merger”), unless such Merger is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a Merger in which:

 

 

 

 

 

           a. the shareholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities by the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

 

 

 

 

           b. the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of (1)
the Surviving Corporation, if there is no Parent Corporation, or (2) if there is
one or more than one Parent Corporation, the ultimate Parent Corporation; and

 

 

 

 

 

           c. no Person other than (1) the Company or another corporation that
is a party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity, or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of fifty
percent (50%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.

 

 

 

 

                    (5) A complete liquidation or dissolution of the Company.


--------------------------------------------------------------------------------



 

 

 

 

                    (6) The sale or other disposition of all or substantially
all of the assets of the Company and its Subsidiaries taken as a whole to any
Person (other than (x) a transfer to a Related Entity or (y) the distribution to
the Company’s shareholders of the stock of a Related Entity or any other
assets).

          3. Section 1.2 of the Plan shall be amended by adding the following
definition after the definition of “Fair Market Value”:

 

 

 

 

“Good Reason” means:

 

 

 

                    (1) a diminution in a Participant’s duties or
responsibilities such that they are (or the assignment to the Participant of any
duties or responsibilities that are) inconsistent in any material and adverse
respect with the Participant’s then title or offices;

 

 

 

                    (2) a diminution in a Participant’s titles or offices
(including, if applicable, membership on the Board of Directors of the Company
(the “Board”)) that is material and adverse to the Participant;

 

 

 

                    (3) a material reduction by the Company in a Participant’s
rate of annual base salary; or

 

 

 

                    (4) a material reduction by the Company in a Participant’s
annual target bonus opportunity.

          4. Section 2.7 of the Plan is hereby amended and restated in its
entirety as follows:

                  2.7 Certain Restrictions. In the case of an Award (other than
a Performance Award) in the form of restricted stock or restricted stock units,
restrictions upon shares of Common Stock awarded hereunder shall lapse and the
vesting of restricted stock units awarded hereunder shall occur (i) unless
otherwise set forth in an Award Agreement, immediately upon the grantee’s
termination of employment due to death or disability, (ii) unless otherwise set
forth in an Award Agreement, a termination by the Company without Cause or by
the Participant with Good Reason within twenty four (24) months of a Change in
Control or (ii) at such time or times and on such terms and conditions as the
Committee may determine as set forth in the Award Agreement.

          5. The last sentence of Section 1.6.2 shall be replaced with the
following:

          “In connection with any such transaction in which the shares of Common
Stock are increased, decreased or exchanged for other shares (including shares
of another entity), cash or other property, then, unless otherwise set forth in
the agreement providing for such transaction, each Award shall be adjusted so
that for each share of Common Stock subject to an Award, the Award will instead
be in respect of the same number and kind of shares, cash or other property that
each holder of a share of Common Stock was entitled to receive in the
transaction in respect of such share.” After any adjustment made pursuant to
this Section 1.6.2, the number of shares of Common Stock or other securities
subject to each outstanding award shall be rounded down to the nearest whole
number.”

--------------------------------------------------------------------------------